Citation Nr: 1761012	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-34 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

F. Bulger, Associate Counsel

INTRODUCTION

The Veteran served in the United States Marine Corps from March 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The undersigned discussed with the Veteran the requirements for substantiation of the claim on appeal, as well as identification of any outstanding relevant evidence.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  The hearing transcript is associated with the claims file.


FINDING OF FACT

It is at least as likely as not that the Veteran's current bilateral sensorineural hearing loss disability, and tinnitus, are etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss disability are met.  38 U.S.C. §§ 1110, 1101, 1112, 5100, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).   

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1101, 1112, 5100, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Given the favorable disposition of the appeal, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be established for disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection, the evidence must show the existence of a present disability, in-service incurrence or aggravation of a disease or injury, and the required relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, for these chronic disabilities, the nexus between the current disability and incurrence in service may be established by showing continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Current Disability

Impaired hearing is a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In March 2011, a VA audiological examiner diagnosed the Veteran with normal to moderately severe bilateral sensorineural hearing loss.  She based her hearing loss diagnosis on speech recognition testing (Maryland CNC) results of 86% in the right ear and of 88% in the left ear and the following audiometric results:

Hertz
500
1000
2000
3000
4000
Right
20
30
55
60
60
Left
15
20
40
65
70

Thus, the Veteran's bilateral sensorineural hearing loss constitutes a disability for VA purposes.  38 C.F.R. § 3.385.  The examiner also diagnosed tinnitus.  

In-Service Incurrence 

Veterans are competent to attest to noise exposure during service, Layno v. Brown, 6 Vet. App. 465, 470 (1994), and the Veteran's statements in this case are consistent with the places, types and circumstances of his military occupation.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a). 

The Veteran's DD Form 214 indicates that the Veteran's military occupation specialty was Artillery Weapon Repairman (with related civilian occupation of machinist). The Veteran contends that he was regularly exposed to loud noise in the weapons repair shop and from artillery testing.  He reported he had been exposed daily to loud noises about 80 percent of the time as a machinist at the weapons repair shop, where he worked on large scale artillery including 8 inch howitzers.  See May 2017 Hearing Transcript.  He testified that, twice a year, he fired 50 caliber and M-60 machine guns, and at his last duty station, he regularly tested guns for the Reserves.  Id.  The Veteran testified that he never had any hearing protection from noise exposure while in service.  Id. 

The Veteran also testified that he experienced a hearing-related injury in December 1967 on firing a 50 caliber machine gun, after which he immediately noticed hearing loss and could "hardly hear" for three days.  Id.  Although his hearing gradually returned, he began to notice a faint constant ringing after this 1967 event.  Id.  The Veteran stated, when asked why he did not go to sick bay after losing his hearing in 1967, that he did not feel "anything was wrong with him" and that he was "not sick" so that he did not need to go to sick bay.  Id.

Nexus

In March 2011, a VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by his military noise exposure and most likely caused by subsequent occupational, recreational or vocational noise exposure and presbycusis at the age of 63 years.  The 2011 examiner based his opinion on lack of documentation of hearing loss in the Veteran's service treatment records and his separation examination.  

The Veteran testified that his hearing loss and tinnitus began in 1967 after firing machine guns and continues to the present.  See May 2017 Hearing Transcript.  The Veteran testified that he had been sent for an audiological examination at the Great Lakes Naval Hospital in March 1971.  See May 2017 Hearing Transcript.  The Veteran asserted that, based on the results of this audiological testing, he was told by the Great Lakes staff that he had "significant hearing loss" and that he would "need hearing aids within ten years."   Id.; see also January 2012 Statement in Support of Claim.

The Veteran's hearing testimony also asserts that he made efforts to obtain treatment for his hearing difficulties since service.  He stated that he raised hearing concerns with his family doctors in Michigan beginning about 1975 and that he had his hearing tested in 2003 or 2004, at which time he had declined to get recommended hearing aids due to cost.  See May 2017 Hearing Transcript.  The record shows that the Veteran sought private treatment for hearing loss in 2008 to include audiological testing.  See id.; 2008 Lakeshore Hearing Centers Private Treatment Record.  His family members' statements assert that the Veteran had hearing loss dating back to the early 1980's.  See June 2010 Statements in Support of Claim.

During testimony at the May 2017 Board hearing, the Veteran conceded that he had had jobs after service which involved occupational noise exposure, including as a heavy equipment operator.  The Veteran testified that he wore hearing protection when he was operating equipment, driving a dump truck, or when running a vacuum in the house.  He asserted that he had learned in 1971 that his hearing was damaged and that he regularly wore hearing protection during post-service occupational and recreational noise exposures.  See May 2017 Hearing Transcript.  

In weighing the evidence of record, the Board finds that the most probative evidence of record is at least in relative equipoise as to whether the Veteran had continuous symptoms of bilateral hearing loss and tinnitus since service.  There is no clinical demonstration of hearing loss disability to a compensable degree within one year after service.  As such, service connection may not be established for hearing loss disability on a presumptive direct-incurrence basis.  However, the Veteran's competent and credible assertions are sufficient to establish the presence of tinnitus to a compensable degree since service.  As such, service connection may be established for tinnitus on a presumptive direct-incurrence basis.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

Although the March 2011 VA examiner based his opinion on lack of documentation of hearing loss and/or tinnitus in the Veteran's service treatment records and his separation examination, such rationale is inadequate.  A veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  Further, the examiner did not address the Veteran's competent and credible assertions of having experienced hearing loss and tinnitus since service.  While the absence of clinical demonstration of hearing loss and tinnitus for years after service is for consideration, it is not fatal to, or dispositive of, the claims.  The Board finds that the Veteran is credible as his assertions are consistent with the circumstances of his service as an artillery weapon repairman, and there is no objective evidence which contradicts such assertions.  The Veteran also provided a reasonable explanation for why he did not seek medical treatment for hearing loss in service.  His credible and consistent testimony also clarifies that he regularly practiced hearing protection measures during his post-service occupational noise exposure.

Because he is competent to report the onset of hearing loss and tinnitus in active service, and that he has continuously experienced hearing loss and tinnitus since that time, his testimony is adequate to establish a continuity of symptoms that links in-service noise exposure to his current hearing loss disability and tinnitus.  The Veteran is competent to provide lay evidence of symptoms such as difficulty hearing and ringing in his ears that are capable of lay observation since service.  See Layno, 6 Vet. App. at 469 (1994); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence).  Moreover, the Veteran can report symptoms such as difficulty hearing or constant ringing to establish a link between an in-service incurrence and subsequent diagnosis of a disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  

Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.159(c)(4), 3.303(b), 3.309(a); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


